ON PETITION FOR REHEARING.
Appellant has filed a petition for rehearing in which it is suggested that we have misapprehended the facts. Our attention is called to the following language appearing in the original opinion:
"If the clause, `those who have resigned, been removed or suspended, and have been reinstated,' found in the third proviso, is given a retrospective, rather than a prospective application, the word `resigned' therein must have reference to resignations prior to the enactment of the section in which it appears in 1925."
The part of the opinion quoted might well indicate that we understood that appellant resigned after the act of 1925 became effective. This is not true; he resigned in 1923 and was reinstated in 1927. We so had the facts in mind when the original opinion was written, but it would have been clearer and less likely to mislead if, instead of using the language quoted above, we had said:
If the clause, "those who have resigned, been removed or suspended, and have been reinstated," found in the third proviso, is given a retrospective, rather than a prospective application, the words "resigned" and "have been reinstated," must have reference to resignations and reinstatements or reappointments which had already occurred and were in full effect at the time of the enactment and effective date of the section in which said proviso appears, in 1925.
We have carefully reconsidered our former opinion and, with the modification indicated above, the petition for rehearing is denied.
Tremain, J., absent. *Page 528